This is a conviction for the theft of a horse, the property of M.C. McCoy.
There was no error in refusing to continue the case for the testimony of Melvin Davis and Frank Lee. By these witnesses, appellant swears that he could prove that he purchased the horse from Ed Slickeison. This trial was had on the 21st day of January, 1895. On the 9th day of said month appellant, in his application for attachments, swore that he could prove by Ed Slickeison and J.O.B. Smith that he bought the horse from a Mexican named Juan Garza. Ed Slickeison and Smith were present, but were not placed on the stand, because, we suppose, the theory of the defense of necessity had changed, and hence a change of witnesses. There is no attempt to explain this palpable contradiction. Appellant knew whether he obtained the horse from Slickeison or Garza. Appellant testified. Upon cross-examination, over his objections, the State proved he had been convicted and sent to the penitentiary for the theft of a horse; the objection being, that the record was the best evidence. For the purpose this evidence was introduce, *Page 479 
namely, to impeach the witness, the record was not necessary. Appellant, being on the stand as a witness in his own behalf, was asked by the district attorney on cross-examination if he had not procured (while in jail) one Lopes to write a bill of sale of the horse in question, and sign thereto the name of Juan Garza. He answered, that he had no recollection of this matter. Lopes was introduced, and swore, that at the request of appellant he had written such a bill of sale. To this appellant objected, because the bill of sale had not been introduced or accounted for. Appellant had possession of the bill of sale, and, whether this was so or not, the bill itself was not necessary. After these facts were testified to by Lopes, the attorney for the defendant ascertained from him that he bad been convicted of felony, whereupon he moved to exclude his evidence, which was refused, and this is assigned as error. To support this motion, the record of conviction must be adduced. From the explanation attached to the bill of exception by the learned judge, it appears that the record of conviction was demanded by the State, and that "the defendant failed to introduce the record of conviction."
We have found no error in this record, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.